Citation Nr: 1516318	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  09-39 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for an acquired psychiatric disability (originally claimed as depression with mood swings), to include post-traumatic stress disorder (PTSD), to include as secondary to hepatitis B.
 
3.  Entitlement to service connection for a neurological disability of the feet (originally claimed as numbness of the feet (other than bilateral pes planus)).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1974 to June 1976.  The Veteran had subsequent service in the Alabama National Guard and United States Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Regional Office (RO) in Atlanta, Georgia.  By that rating action, the RO, in part, denied service connection for a low back disability, depression with mood swings and numbness of the feet.  The Veteran appealed the RO's denials of these claims to the Board.

In March 2013, the Veteran testified before the undersigned at a hearing conducted at the Atlanta, Georgia RO.  A copy of the hearing transcript has been associated with the claims file.

The Board remanded this matter in June 2013 for further development to include:  (1) Obtaining VA treatment records from June 2007 to the present; (2) Requesting that the Veteran identify any post-service private treatment providers and obtain any identified records; (3)  Sending the Veteran notice regarding the evidence required to establish service connection for PTSD; (4) Obtaining Social Security Administration (SSA) disability records relating to the Veteran; (5) Undertaking any additional development deemed necessary by the RO; and (6) Readjudicating the Veteran's claims.  The Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  Specifically, the RO obtained updated VA treatment records and private treatment records identified by the Veteran, sent a July 2013 notice letter regarding PTSD claims, obtained SSA disability records, and readjudicated the Veteran's claims.

Evidence has been received subsequent to the final consideration of the claim by the RO and the Veteran waived RO consideration of that evidence in September 2013.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must again remand this matter to the AOJ.  Although the RO completed the actions requested in the July 2013 remand, the Veteran has submitted additional evidence that indicates the existence of relevant medical treatment records that have not yet been associated with the claims file.  Prior to the first remand, the Veteran indicated to the AOJ in a September 2008 submission that he was hospitalized in Germany in July 1980.  The AOJ attempted to locate records for that date and location, but was unsuccessful.  See August 2009 Formal Finding of Unavailability of Service Treatment Records.  Of course, the Veteran was not in the active service in July 1980.  Instead, his available service treatment records reflect a fall in Germany in March 1975 which is consistent with his allegation that he fell shortly after arriving in Germany.  His service records document that he was admitted to the United States Army Hospital Camp Eschborn for two days.

The Veteran alleges he first began experiencing depression during this hospital admission.  In addition, he alleges that these records will document his back injury.  He has alleged, such as in his March 2013 Board testimony, that the claimed neurological disability of his bilateral feet is related to his back disability.

In addition, his available service treatment records document admission to a hospital in April 1976 for treatment of hepatitis.  The Veteran's January 1981 Report of Medical History notes the 1976 hospitalization for hepatitis during his active duty.  The Veteran claims that he became depressed during that hospital admission and was transferred to the mental ward at Fort Benning, Georgia.  See March 2013 Board Hearing Transcript.  These records may, therefore, be relevant to his claim of entitlement to service connection for an acquired psychiatric disorder.

The service treatment records and other medical records associated with the claims file do not include the records of either of these hospitalizations.  In his February 2015 Appellant's Brief, the Veteran argues that VA has never requested the hospital records and that VA must attempt to obtain those records prior to rendering a decision on the merits of the Veteran's claims.  See also June 2014 Buddy Statements (supporting Veteran's claim separate hospitalizations for a back injury and for hepatitis).  The Veteran's allegation that VA never attempted to obtain the records is not correct.  VA did attempt to locate the hospitalization records based on erroneous information supplied by the Veteran.  See August 2009 Formal Finding of Unavailability of Service Treatment Records.

In any case, VA has not yet attempted to obtain records relating specifically to either the March 1975 hospitalization or the April 1976 hospitalization, so the Board agrees that a remand to attempt to obtain those records is required.  38 C.F.R. § 3.159(c)(2) ("VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency...VA will end its efforts...only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.").

Because the matter is being remanded for the purpose of obtaining additional service treatment records, the AOJ should also obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA records pertaining to the Veteran from the VAMC in Atlanta, Georgia, or other VA facility the Veteran may have visited, dated from August 2013 to the present, and from any other sufficiently identified VA facility.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Attempt to obtain inpatient treatment records of the Veteran at the U.S. Army Health Clinic at Eschborn, Germany, in March 1975 and associate the records with the claims file.  If the records are not obtained, document all efforts to obtain the records, obtain negative replies, and associate such documentation with the claims file.

3.  Attempt to obtain inpatient treatment records of the Veteran at the U.S. Army Health Clinic at Eschborn, Germany, the 97th General Hospital (now the Frankfurt Army Regional Medical Center) in Frankfurt, Germany, the Walter Reed Army Medical Center in Washington, D.C., and/or the Martin Community Hospital at Fort Benning, Georgia for the period from April 1976 to June 1976 and associate the records with the claims file.  If the records are not obtained, document all efforts to obtain the records, obtain negative replies, and associate such documentation with the claims file.

4.  Review the claims file and undertake any additional development indicated.  This shall include, but only if necessary, scheduling the Veteran for VA examinations and opinions to determine the etiology of his low back disability and acquired psychiatric disabilities, to include PTSD, as well as any currently diagnosed neurological disability of the feet.

5.  Finally, readjudicate the issues of entitlement to service connection for a low back disability, an acquired psychiatric disorder, to include PTSD, and neurological disability of the feet (originally claimed as numbness of the feet (other than bilateral pes planus)).  If any benefit sought is not granted in full for any of these issues, the Veteran and his representative shall be provided with a supplemental statement of the case that addresses all evidence received since issuance of the September 2013 supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

